     Case 1:18-cv-04363-GBD-BCM Document 103 Filed 01/03/19 Page 1 of 2




ALKISTIS G. MEIMARIS, ESQ.
____________________________________________________
                                                                              240 Fifth Avenue
                                                                     New York, New York 10001
                                                                                  201.615.3220
                                                                            Alkistism@aol.com

                                         January 3, 2019

Hon. George Daniels
Hon. Barbara Moses
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

        RE:    Response to Defendants’ Request to Adjourn the Initial Pre-Trial Conference in
Estate of Meimaris et. al. v. Joseph E. Royce et. al. 1:18-cv-4363

Dear Judge Moses and Judge Daniels:

        I am counsel for Plaintiffs and I am writing to respectfully request the Court either deny
Defendants’ request to adjourn the pre-trial conference scheduled for January 9, 2019 or in the
alternative, grant Plaintiffs leave for oral argument.

       Originally, the pre-trial conference was scheduled for August 1, 2018 and then again for
October 2, 2018. [ ECF No’s. 20, 57, 78] At both times, Defendants requested adjournment,
delaying the inevitable. At both times, Defendants’ requests were granted.

        Contrary to Defendants’ contentions, there are no statute of limitations issues.
Defendants’ contentions are without legal basis as clearly set forth in Plaintiffs’ ECF submissions
No’s. 25, 62, 79, 83 and 87. Defendants’ contentions are a manipulation of the facts and a weak
attempt to divert the Court from holding a pre-trial conference. Further, there are no substantive
issues or other issues which cannot be cured by Amendment of the Complaint.

        Plaintiffs believe that the pre-trial conference should be conducted in order to move the
case along, and prepare everyone for the next juncture in this matter. Defendants have had more
than ample adjournments in this case, to do so again, would be unfair to the Plaintiffs. However,
Plaintiffs are amenable to an adjournment if an oral argument is scheduled.
      Case 1:18-cv-04363-GBD-BCM Document 103 Filed 01/03/19 Page 2 of 2



            For the foregoing reasons, Plaintiffs respectfully request the Court to either deny
Defendants’ request to adjourn the meeting with Judge Daniels on January 9, 2019 or if in fact
the pre-trial conference is adjourned, grant Plaintiffs leave for oral argument.


Respectfully Submitted,


                                         /s/ Alkistis Meimaris
                                          Alkistis G. Meimaris, Esq.


CC:    Counsel of Record via ECF
